DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Subject Matter Eligibility
In light of the 2019 PEG, claims 1-12 appear to meet the requirements of §101 as the amended claims, appear to provide a technological improvement to a gaming device, such that, a single paytable may be used, but the payback percentage may be varied by changing the predefined criterion in the first process, the second process, or both. Computation involved in game designing is significantly reduced, and the designer may need to create only one paytable and the operator may change the payback percentage in a granular manner across a wide range by adjusting a parameter in a software program rather than changing from one paytable to another, and without changing reel strips (See at least Paragraphs 6-7 and 69 of Applicant’s published specification).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 9,704,331.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.
The subject matter claimed in the instant application is anticipated by the referenced US Patent, as follows: the difference between the instant application claims and the US Patent claims lies in the fact that the instant application claims encompass a non-transitory computer readable medium for indicate a second result when the selected first value does not satisfy the first defined criterion; determine a losing outcome for a game when the first result is indicated; randomly select one of a plurality of winning and losing game-play outcomes indicated by a paytable for the game when the second result is indicated and use the same paytable without altering the weights or payback percentage of the paytable whereas the US Patent claims are directed to a method for indicating the second result when the selected value does not satisfy the predefined criterion; selecting a losing game-play outcome when the first process generates the first result; initiating a second process that randomly selects one of a plurality of winning and losing game-play outcomes using a base game paytable that includes the plurality of winning and losing game-play outcomes when the first process generates the second result, and using the same base game paytable without altering the weights or payback percentage of the base game paytable.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11,017,626.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.
The subject matter claimed in the instant application is anticipated by the referenced US Patent, as follows: the difference between the instant application claims and the US Patent claims lies in the fact that the instant application claims encompass a non-transitory computer readable medium for indicate a second result when the selected first value does not satisfy the first defined criterion; determine a losing outcome for a game when the first result is indicated; randomly select one of a plurality of winning and losing game-play outcomes indicated by a paytable for the game when the second result is indicated and use the same paytable without altering the weights or payback percentage of the paytable whereas the US Patent claims are directed to a method for indicating a second result when the selected first value does not satisfy the first predefined criterion; determining a losing game outcome when the first result is indicated; randomly selecting one of a plurality of winning and losing game-play outcomes indicated by the game paytable when the second result is indicated, and use the same paytable in both the first and second processes without altering the weights or payback percentage of the paytable.
Prior Art
Claims 1-12 have not been rejected under prior art.  For example, A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“randomly select a first value within a first defined range; compare the selected first value with at least one first defined criterion; indicate a first result when the selected first value satisfies the first defined criterion; indicate a second result when the selected first value does not satisfy the first defined criterion; determine a losing outcome for a game when the first result is indicated; randomly select one of a plurality of winning and losing game-play outcomes indicated by a paytable for the game when the second result is indicated; randomly select a second value within a second defined range; compare the selected second value with at least one second defined criterion; indicate a third result when the selected second value satisfies the second defined criterion; indicate a fourth result when the selected second value does not satisfy the second defined criterion; determine an award that is not based on the paytable when the third result is indicated; randomly select one of a plurality of winning and losing game-play outcomes indicated by the game paytable when the fourth result is indicated; use the same paytable without altering the weights or payback percentage of the paytable; and vary at least one of the first or second defined criterion in response to an input selected by an operator of the gaming device” (substantially encompassed by independent claims 1 and 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715